DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
Acknowledgment 
Drawing and specification are amended and filed on 6/29/2021.
Claims 1, 11, 20 are amended and filed on 6/29/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Sacharoff on 9/1/2021.
In line 32 of claim 1, “each lower wing portion the v-shaped” is changed to “each lower wing portion and the v-shaped”.
37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Sacharoff on 9/1/2021.
In line 32 of claim 1, “each lower wing portion the v-shaped” is changed to “each lower wing portion and the v-shaped”.
In line 32 of claim 11, “each lower wing portion the v-shaped” is changed to “each lower wing portion and the v-shaped”.
In line 43 of claim 20, “each lower wing portion the v-shaped” is changed to “each lower wing portion and the v-shaped”.

Allowable Subject Matter
Claims 1-20 are allowed.
As to claim 1, a method of delivering a therapeutic agent to a portion of a mucosal tissue of a person, the method comprising: administering a therapeutically effective amount of the therapeutic agent; inserting, in a mouth of the person, a device comprising: an oral retention portion and a covering portion and wherein an upper bite flange and a lower bite flange extending from the interior surface of the fitting portion forming a bite wedge along each end of the fitting portion, and wherein each lower wing portion further includes a v-shaped notch being positioned adjacent each bite wedge towards the middle section such that wherein the lower 
 In particular, Choi et al. (US. 20170304107A1) (“Choi”) is the closest prior art of record. Even though Choi discloses a method of delivering a therapeutic agent to a portion of a mucosal tissue of a person, the method comprising: administering a therapeutically effective amount of the therapeutic agent; inserting, in a mouth of the person, a device comprising: an oral retention portion and a covering portion, Choi fails to disclose wherein an upper bite flange and a lower bite flange extending from the interior surface of the fitting portion forming a bite wedge along each end of the fitting portion, and wherein each lower wing portion further includes a v-shaped notch being positioned adjacent each bite wedge towards the middle section such that wherein the lower surface edge along the middle section of the fitting portion extends arcuately towards each lower wing portion the v-shaped notch defines a gap between the lower surface edge and a lower tab extending from the lower bite flange.
As to claim 11, a method of delivering a therapeutic agent to a portion of a mucosal tissue of a person, the method comprising: administering a therapeutically effective amount of the therapeutic agent; inserting, in a mouth of the person, a device comprising: an oral retention portion and a covering portion and wherein an upper bite flange and a lower bite flange extending from the interior surface of the fitting portion forming a bite wedge along each end of the fitting portion, and wherein each lower wing portion further includes a v-shaped notch being positioned adjacent each bite wedge towards the middle section such that wherein the lower surface edge along the middle section of the fitting portion extends arcuately towards each lower wing portion the v-shaped notch defines a gap between the lower surface edge and a lower tab extending from the lower bite flange in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Choi et al. (US. 20170304107A1) (“Choi”) is the closest prior art of record. Even though Choi discloses a method of delivering a therapeutic agent to a portion of a mucosal tissue of a person, the method comprising: administering a therapeutically effective amount of the therapeutic agent; inserting, in a mouth of the person, a device comprising: an oral retention portion and a covering portion, Choi fails to disclose wherein an upper bite flange and a lower bite flange extending from the interior surface of the fitting portion forming a bite wedge along each end of the fitting portion, and wherein each lower wing portion further includes a v-shaped notch being positioned adjacent each bite wedge towards the middle section such that wherein the lower surface edge along the middle section of the fitting portion extends arcuately towards each lower wing portion the v-shaped notch defines a gap between the lower surface edge and a lower tab extending from the lower bite flange.
As to claim 20, a kit for delivering a therapeutic agent to a mucosal tissue of a person, the kit comprising: a therapeutically effective amount of the therapeutic agent; a device, comprising: a fitting portion, a covering portion and wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover at least a portion of mucosal tissue of the person's mouth, and wherein the at least one covering section is more flexible than the fitting portion, and wherein each lower wing portion further includes a v-shaped notch being positioned adjacent each bite wedge towards the middle section such that wherein the lower surface edge along the middle section of the fitting portion extends arcuately towards each lower wing portion the v-shaped notch defines a gap between the lower surface edge and a lower tab extending from the lower bite flange in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Choi et al. (US. 20170304107A1) (“Choi”) is the closest prior art of record. Even though Choi discloses a kit for delivering a therapeutic agent to a mucosal tissue of a person, the kit comprising: a therapeutically effective amount of the therapeutic agent; a device, comprising: a fitting portion, a covering portion, Choi fails to disclose wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover at least a portion of mucosal tissue of the person's mouth, and wherein the at least one covering section is more flexible than the fitting portion, and wherein each lower wing portion further includes a v-shaped notch being positioned adjacent each bite wedge towards the middle section such that wherein the lower surface edge along the middle section of the fitting portion extends arcuately towards each lower wing portion the v-shaped notch defines a gap between the lower surface edge and a lower tab extending from the lower bite flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Response to Arguments
Applicant’s arguments, see remark, filed 6/29/2021, with respect to newly added limitation to the interdependent claims have been fully considered and are persuasive.  The 10 rejection of claims 1,11, 20  has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783